Citation Nr: 1811257	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-13 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to educational assistance at a rate in excess of 60 percent under Chapter 33, Title 38, United States Code (Post 9/11 GI Bill). 


REPRESENTATION

The Veteran represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1975 to July 1981, from April 1983 to June 1983, from February 2005 to April 2006, and from February 2010 to August 2012.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 administrative determination of the United States Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The RO in Oakland, California is the Agency of Original Jurisdiction. 

The Veteran testified before the undersigned Veterans Law Judge via videoconference in October 2016.  A copy of the hearing transcript has been associated with the record and has been reviewed prior to adjudicating this matter. 

In February 2017, the Veteran filed a VA Form 9/substantive appeal, perfecting his appeal regarding the issues of entitlement to service connection for right foot plantar fasciitis, left knee strain, right knee torn meniscus, and cervical strain.  Review of VA's Veterans Appeals Control and Locator System (VACOLS) indicates that the RO is still in the process of developing and working on these matters.  As such, these issues have not been certified by the RO to the Board for appellate disposition.  When that appeal is certified to the Board for appellate review and the record is transferred to the Board, the Veteran and his representative will be notified in writing of the certification and transfer; and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.  See 38 C.F.R. §§ 19.36, 20.1304(a) (2017).  As this has not yet been done, the Board declines to take any further action on the issues of entitlement to service connection for right foot plantar fasciitis, left knee strain, right knee torn meniscus, and cervical strain.  This delay, while regrettable, is necessary to ensure that the Veteran is afforded full due process in the matter.  See 38 C.F.R. § 3.103 (2017); Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (due process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir.2009)).

FINDINGS OF FACT

1.  The Veteran's Army National Guard service for the period of February 22, 2010 to August 31, 2012 was for the purpose of organizing, administering, recruiting, instructing, or training the National Guard, and therefore it constitutes creditable active duty service for VA educational benefits purposes.

2.  The Veteran completed more than 36 months of aggregate, honorable, and creditable active duty service after September 10, 2001. 


CONCLUSION OF LAW

The criteria for the maximum 100 percent educational assistance benefit level under the Post 9/11 GI Bill are met.  38 U.S.C. §§ 3301, 3311, 3313 (2012); 38 C.F.R. §§ 21.9505, 21.9640 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable the Veteran to understand the precise basis for the Board's decision, as well as to facilitate review by the United States Court of Appeals for Veterans Claims (Court).  38 U.S.C. § 7104(d)(1) (2012); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-1381 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

I.  VA's Duty to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032.  These provisions apply to the Post 9/11 GI Bill program.  38 C.F.R. § 21.9510 (2017). 

In this case, moreover, the essential facts are not in dispute; the case rests on the interpretation and application of the relevant law.  VA's statutory and regulatory duties to notify and assist do not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz, 15 Vet. App. at 149.  There is no possibility that any additional notice or development would aid the Veteran in substantiating his claim.  38 U.S.C. §§ 5103, 5103A (2012); see Dela Cruz, supra.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.

Further, additional notice or assistance is not required as the Veteran's claim is being granted in full.  Therefore, any error in notifying or assisting the Veteran in the development of the claim need not be further considered, as the decision poses no risk of prejudice to the Veteran.  See e.g., 38 C.F.R. § 20.1102 (2017); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II.  Analysis 

Initially, the Board notes that there is no dispute that the Veteran satisfied the eligibility requirements for Post 9/11 GI Bill education benefits as he has already been deemed eligible for such.  Rather, the Veteran asserts that the RO erred in failing to consider his period of active duty as a member of the Army National Guard as creditable service for purposes of determining the amount of educational assistance benefits payable under the Post 9/11 GI Bill.

Specifically, the RO granted the Veteran 60 percent of the maximum amount payable under the Post 9/11 GI Bill program based on information showing he had a total aggregate of 435 days of service, as calculated from a period of creditable active duty service from February 2, 2005 to April 12, 2006.  See generally February 2014 Statement of the Case (SOC); December 2010 Work Product Summary.  The Veteran contends that his active duty service in the Army National Guard, for the period of February 22, 2010 to August 31, 2012, qualifies him for the maximum amount payable.  See March 2014 Substantive Appeal.  

The Veteran maintains that the "Active Duty for Special Work" (ADSW) classification on his activation orders was the result of a lag in the Department of Defense's update of the orders processing system.  He argues that the ADSW classification no longer exists and that his period of Army National Guard service should be properly classified as "Full Time National Guard Duty - Operational Support" (FTNGS-OS) under section 502(f) of Title 32 for the purpose of supporting operations or missions undertaken by the Veteran's unit at the request of the President or Secretary of Defense.  See 32 U.S.C. § 502(f)(2)(A).  In the alternative, he argues that this service satisfies the statutory definition of active duty under section 3301 of Title 38, as his National Guard service was for the purpose of organizing, administering, recruiting, instructing, or training the National Guard.  See 38 U.S.C. § 3301(1)(c)(i); March 2014 Substantive Appeal.  

As such, the Veteran argues his service for the period of February 22, 2010 to August 31, 2012 (921 days) should be counted as creditable service for purposes of determining the amount of educational assistance benefits payable under the post 9/11 GI Bill.  See March 2014 Substantive Appeal; October 2016 Board Hearing Testimony.  He further maintains that, once this period of active duty is added to his aggregate creditable active duty service, he will meet the criteria for full (100 percent) Post 9/11 GI Bill education benefits.  

As relevant to the instant claim, the Post 9/11 GI Bill provides for VA educational assistance for members of the Armed Forces based on active duty service after September 10, 2001.  For members of the regular components of the Armed Forces, qualifying active duty service is full-time duty other than active duty for training.  38 U.S.C. § 3301(1)(A) (2012).  For members of the reserve components of the Armed Forces, qualifying active duty includes service on active duty under a call or order to active duty under 10 U.S.C. §§ 688, 12301(a), 12301(d), 12301(g), 12302, or 12304 or 14 U.S.C. § 712.  See 38  U.S.C. § 3301(1)(B) (2012). 

Under the regulations issued in March 2009, implementing the original provisions of the Post 9/11 GI Bill, full-time National Guard duty performed pursuant to orders issued under Title 32, United States Code, was specifically excluded from the definition of "active duty."  38 C.F.R. § 21.9505 (2017); see also 38 U.S.C. §§ 101(21), (22)(C) (2012) (likewise defining "active duty" to exclude full-time duty in the National Guard under 32 U.S.C. § 502 ); 38 C.F.R. § 3.6(c)(3) (defining full-time duty performed by members of the National Guard of any State under 32 U.S.C. § 502  as "active duty for training").

However, in January 2011, pursuant to Pub. L. No. 111-377 (the Post 9/11 Veterans Educational Assistance Improvements Act of 2010), § 101, the definition of "active duty" was expressly expanded for purposes of Post 9/11 GI Bill eligibility to include certain full-time service in the National Guard, as follows: (1) in the National Guard of a State for the purpose of organizing, administering, recruiting, instructing, or training the National Guard, and (2) in the National Guard under section 502(f) of Title 32 when authorized by the President or the Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal funds.  38 U.S.C. § 3301 (1)(C) (2012).  The amended definition was given effect as of August 1, 2009, as if included in the original enactment of the Post 9/11 GI Bill. Pub. L. No. 111-377, § 101(d) (effective dates).  (Notably, the relevant regulation, 38 C.F.R. § 21.9505, has not yet been amended to incorporate the expanded definition of "active duty" as it now appears in the statute).

Of particular relevance in this case is that, according to VA's Adjudication Procedure Manual, duties performed under ADSW may be for operational, support, or training purposes.  See M21-1, Part III, Subpart v, Chapter 4, Section C.7.n.  If a DD Form 214 is issued for such duty, or if ADSW is reported by the veteran, even though the duration may be less than 180 days, development is to be undertaken to determine the type of duty performed under ADSW.  See id.  If the duty was for training purposes, it is not considered active duty.  See id.  All other duties performed under ADSW are considered active duty.  See id.; see also VAOPGCPREC 25-90 (concluding that temporary service for purposes other than training could be defined as active duty, not active duty for training).  Further, the Department of Defense (DoD) defines ADSW as a tour of active duty to fulfill support requirements.  See M21-1, Part III.v.4.C.7.n.

In this regard, the Board observes that, in a determination pertaining to entitlement to education benefits under Chapter 34, VA's General Counsel (GC) noted that eligibility for such benefits was limited to those with full time duty in the Armed Forces other than active duty for training (ACDUTRA). VAOPGCPREC 25-90 (July 17, 1990).  Specifically, the GC held that an individual serving as an instructor during a training period, rather than a trainee, was not performing ACDUTRA under the DoD definition of the term.  See 38 U.S.C. § 101(24). Accordingly, that particular veteran's service as an instructor was deemed to be "active duty" for educational benefits purposes.  See VAOPGCPREC 25-90.  While this opinion is not directly applicable to the chapter in question here, the reasoning is still persuasive in the facts of this case.

Here, as discussed, the Veteran has asserted that he was ordered to full-time service in the Army National Guard for the purpose of organizing, administering, recruiting, instructing, or training the National Guard for his period of service from February 22, 2010 to August 31, 2012.  See March 2014 Substantive Appeal; October 2016 Board Hearing Testimony; see also 38 U.S.C. § 3301(1)(C)(i) (2012).  Alternatively, he has asserted that he was ordered to full time service in the Army National Guard under 32 U.S.C. § 502(f) pursuant to authorization by the President or the Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal funds.  See 38 U.S.C. § 3301(1)(C)(ii) (2012). 

In support of his claim, the Veteran submitted copies of orders pertaining to this period of service.  These orders, including the associated amendments,  show the Veteran was activated for the purpose of "G3 Mobilization Support" under the authority of 38 U.S.C. § 502(f) (FTNGD/ADT) (full-time National Guard Duty/Active Duty for Training).  However, the orders also indicate that the Veteran's service was FTE (full-time equivalent) ADSW/ADOS (Active Duty for Special Work/ Active Duty Operational Support). 

In October 2012, the VA inquired with DoD as to whether the Veteran's Army National Guard service was for the purpose of organizing, administering, recruiting, or training the National Guard or responding to a national emergency under Title 38, Section 502(f).  DoD responded that the "period of 20100222-20120831 does not qualify [for Chapter 33 education benefits] since the soldier was ADSW, ADOS, or ADT Title 32."  Following additional correspondence from the Veteran, VA again sought clarification from DoD in February 2014 regarding the classification of the Veteran's Army National Guard duties.  The same DoD employee who answered the October 2012 request responded with the same sufficient response, verbatim.  

The Board notes that, generally, service department findings are binding and conclusive upon VA for purposes of establishing an individual's service.  38 C.F.R. § 3.203 (2017); Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  However, here, the service department's findings are unclear.  Specifically, it is unclear from the DoD's responses why the Veteran's period of ADSW service from February 22, 2010 to August 31, 2012 does not meet the amended definition of "active duty," especially considering the Veteran's submission of orders reflecting that he was ordered to mobilize under 38 U.S.C. § 502(f).  The DoD responses fail to specify whether the negative determination was, for example, based on a finding that Veteran's service under section 502(f) of Title 32 was not "authorized by the President or the Secretary of Defense," whether it was not "for the purpose of responding to a national emergency declared by the President and supported by Federal funds," or whether, for other reasons, his service otherwise failed to satisfy the requirements of 38 U.S.C. § 3301(C)(ii). 

Furthermore, even assuming that the Veteran's service under section 502(f) of Title 32 was not "authorized by the President or the Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal funds," as required under 38 U.S.C. § 3301(1)(C)(ii), the revised definition of "active duty" for the purpose of Chapter 33 educational assistance is also met by full-time service in the National Guard for the purpose of organizing, administering, recruiting, instructing, or training the National Guard.  See 38 U.S.C. § 3301(1)(C)(i).  Neither DoD response addressed the Veteran's duties during his mobilization from February 22, 2010 to August 31, 2012. 

Nevertheless, the Veteran has competently maintained in statements and testimony adduced throughout the pendency of the appeal that his "primary duty" during his period of ADSW service from February 22, 2010 to August 31, 2012  was "organiz[ing], train[ing], equip[ing], ...and mobiliz[ing] National Guard units in support of overseas contingency operations" as a Mobilization Officer.  See October 2016 Board Hearing Testimony; see also October 2013 Notice of Disagreement ("My specific duties included organizing, administering, recruiting, instructing, training, and mobilizing the National Guard"); see also Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge).
 
Thus, based on the foregoing, and in the absence of any evidence to the contrary, the Board finds the Veteran's statements concerning the nature of his Army National Guard service for the period from February 22, 2010 to August 31, 2012 to be credible.  It is clear from the Veteran's testimony and statements of record that his job duties during the relevant time frame consisted of "organizing, administering, recruiting, instructing, or training the National Guard" consistent with the definition of "active duty" under 38 U.S.C. § 3301(1)(C)(i) sufficient to qualify as creditable service for educational assistance.  Furthermore, the evidence establishes that the Veteran's job duties during his period of Army National Guard service also consisted of instructing National Guard units, which is considered "active duty" under VAOPGCPREC 25-90.  The Board finds these credible contentions to be determinative in this appeal.  See also M21-1, Part III.v.4.C.7.n.  As such, the Board need not examine further whether the Veteran's Army National Guard Service under 38 U.S.C. § 502(f) was "authorized by the President or the Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal funds."  38 U.S.C. § 3301(i)(C)(ii). 

Accordingly, when including the additional 921 days of creditable active duty service from February 22, 2010 to August 31, 2012, with the 435 days of service, as calculated from the period of creditable active duty service from February 2, 2005 to April 12, 2006, the record reflects that the Veteran completed 1,356 days (so more than 36 months) of aggregate, honorable, and creditable active duty service after September 10, 2001.  See 38 U.S.C. § 3301(1) (2012); 38 C.F.R. § 21.9505 (2017).  

The aggregate length of creditable active duty service after September 10, 2001 determines the percentage of maximum amounts payable, in accordance with a table, which provides as follows: 

*	40 percent (of the maximum amount payable) with at least 90 days, but less than 6 months, of creditable active duty service;

*	50 percent with at least 6 months, but less than 12 months, of creditable active duty service;

*	60 percent with at least 12 months, but less than 18 months, of creditable active duty service;

*	70 percent with at least 18 months, but less than 24 months, of creditable active duty service;

*	80 percent with at least 24 months, but less than 30 months, of creditable active duty service;

*	90 percent with at least 30 months, but less than 36 months, of creditable active duty service; and

*	100 percent with at least 36 months of creditable active duty service or with at least 30 continuous days of creditable active duty service and a discharge due to a service-connected disability. 

38 U.S.C. § 3311, 3313 (2012); 38 C.F.R. § 21.9640 (2017).

Notes associated with the provisions of 38 C.F.R. § 21.9640  indicate that where the aggregate length of active duty is at least 90 days but less than 24 months, periods of entry level and skill training must be excluded for purposes of determining the length of creditable service and maximum rate payable for Chapter 33 educational benefits.  See 38 C.F.R. § 21.9640(a) (2017); see also 38 U.S.C. §§ 3311(b), 3313(c) (2012).  However, when the aggregate length of active duty service is 24 months or greater, entry level and skill training are to be included.  See 38 C.F.R. § 21.9640(a) (2017).

Here, in light of the Board's conclusion that the Veteran's service from February 22, 2010 to August 31, 2012 is creditable for educational benefits purposes, the aggregate length of the Veteran's creditable active duty service exceeds 24 months. See 38 C.F.R. § 21.9640(a).  Accordingly, periods of entry level and skill training are to be included in the calculation of the total creditable length of service.

The evidence reflects that, upon taking into account his periods of entry level and skill training, the Veteran has well in excess of 36 months of creditable active duty service.  See 38 U.S.C. §§ 1154(b), 3311, 3313, 5107 (2012); 38 C.F.R. §§ 3.102, 21.9640 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, resolving all reasonable doubt in the Veteran's favor, he is entitled to payment of Post 9/11 GI Bill benefits at the 100 percent rate.  See 38 C.F.R. § 21.9640(a) (2017).

Given the favorable outcome discussed above, reached on separate grounds, the Board declines to address the Veteran's allegations that the ADSW classification is archaic and has since been replaced by DoD with other classifications indicative of organizational support. 

ORDER

Entitlement to a benefits payment rate of 100 percent for educational assistance under 38 U.S.C. Chapter 33 (Post 9/11 GI Bill) is granted, subject to the laws and regulations governing payment of monetary benefits.


______________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


